Citation Nr: 0720716	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-34 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America





WITNESSES AT HEARING ON APPEAL

Veteran, M.C. and S.A.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1959 to May 1963.

This case matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Preliminary note

For purposes of clarification, the Board notes that the 
veteran served in the U.S. Navy from July 1959 to May 1963 as 
an aviation radioman and electronics technician.  During her 
active duty the veteran was a male.  The evidence of record 
indicates that in May 1988, the veteran obtained a name 
change from her original male birth name to her present name.  
The record also indicates that on August 25, 1989, the 
veteran underwent male-to-female sex reassignment surgery in 
Belgium.  The Board notes further that the veteran submitted 
a claim for VA benefits in her former male name in March 
1979, and submitted a claim in her present name on February 
1991.  In order to limit the potential for confusion, the 
Board will refer to the veteran in the female gender.



Procedural history

The RO denied the veteran's claims of entitlement to service 
connection for PTSD, a cervical (neck) condition, a lumbar 
(back) condition and hearing loss in a February 2002 rating 
decision.  The veteran disagreed and timely appealed. 

The veteran presented evidence and testimony at a November 
2005 hearing before the undersigned Veterans Law Judge (VLJ) 
at the RO.  A transcript of that hearing has been associated 
with the veteran's claims folder.

Notwithstanding the fact that jurisdiction over this case had 
passed to the Board, the RO continued to develop the 
evidence.  The RO issued supplemental statements of the case 
in August 2006 and in January 2007 which continued to deny 
the claims.  The veteran's claims folder was subsequently 
forwarded to the Board.

Remanded issue

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

In the February 2002 RO rating decision which forms the basis 
for this appeal, service connection was also denied for 
sinusitis, asthma and dental trauma; and an increased rating 
was denied for service-connected tinea versicolor.  The 
veteran did not file a notice of disagreement as to those 
four issues.  Those issues are therefore not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  See 
38 C.F.R. §§ 20.200, 20.202 (2006).

A June 2000 VA audiology examination indicates that the 
veteran complained of tinnitus, and it appears that she 
ascribes her tinnitus to the same in-service caused as her 
hearing loss.  That issue was not addressed by the RO.  It is 
referred to the RO for appropriate development, preferably in 
connection with the hearing loss issue which is being 
remanded by the Board.


FINDINGS OF FACT

1.  A preponderance of the evidence of record supports a 
conclusion that the veteran's lumbar spine disability is 
unrelated to her military service.

2.  A preponderance of the evidence of record supports a 
conclusion that the veteran's cervical spine disability is 
unrelated to her military service.

3.  A preponderance of the evidence of record supports a 
conclusion that the veteran's PTSD is unrelated to her 
military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a lumbar spine 
condition is not warranted. 38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 2.206, 3.307 (2006).

2.  Entitlement to service connection for a cervical spine 
condition is not warranted. 38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307 (2006).

3.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a cervical spine 
disorder, a lumbar spine disorder, and PTSD.  [The remaining 
issue on appeal, entitlement to service connection for 
bilateral hearing loss, will be addressed in the REMAND 
portion of this decision below.]

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Previously denied claims

In a March 2000 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a back 
disorder (which was evidently intended to encompass both the 
cervical and the lumbar spine) and PTSD.  In May 2000, the 
claims were again denied due to a lack of new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  

In the February 2002 rating decision which forms the basis 
for this appeal, the RO considered these issues on a de novo 
basis, without regard for the previous denials.
The Board will do likewise.  

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

Here, the veteran has submitted much additional evidence 
which serves to reopen her claim.  This includes her November 
2005 hearing testimony as well as lay statements and medical 
records.  This body of evidence is new and material as to her 
claims.  See 38 C.F.R. § 3.156 (2006).  The claims are 
therefore reopened and the Board will consider them on the 
merits.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a March 2001 letter that to 
support her claims, the evidence must show three things:

An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service causing injury or disease.  
A current mental or physical disability.
A relationship between your current disability and 
an injury, disease, or event in service."  See 
pages 2-3.  

Moreover, the RO sent the veteran a questionnaire 
specifically pertaining to her PTSD claim.  Thus, the veteran 
was provided specific guidance as to what information and 
evidence would help substantiate her claim.

The veteran was further informed in the March 2001 letter 
that VA would provide a medical examination if it was deemed 
necessary to substantiate her claim, and that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as she provided 
sufficient information to allow VA to obtain them.

The March 2001 letter VCAA described the various kinds of 
evidence needed to support the veteran's claims, and asked 
her to send it to VA.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  Moreover, the veteran was again asked to 
"give us everything you've got" during the November 2005 
Travel Board hearing.  See the hearing transcript, page 22.

The Board notes that the veteran has on numerous occasions 
submitted the evidence she believed would support her claim; 
in some cases duplicating the information in multiple 
submissions.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first two elements, veteran status and 
existence of a current disability, are not at issue.  The 
veteran's claims were denied based on element (3), a 
connection between the veteran's service and the 
disabilities.  As noted above, the veteran received proper 
notice of this crucial element.  With regard to elements (4) 
and (5), the Board finds that because the RO denied service 
connection, any failure to provide notice of degree of 
disability and effective date is rendered moot.  Thus, the 
Board thus finds that the veteran has received proper notice 
in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained numerous reports of VA treatment of the veteran, 
some of which will be discussed below.  Additionally, VA 
obtained private medical and treatment records, and obtained 
records from the Social Security Administration (SSA).  

The veteran was provided with VA examinations pertaining to 
the PTSD claim in September 2004 and January 2006.  The 
reports of the medical examinations and reviews reflect that 
the examiner recorded the veteran's past medical history, 
noted her current complaints, conducted an appropriate 
physical and mental examinations and rendered diagnoses and 
opinions.  The RO obtained a December 2006 independent 
medical examiner's opinion regarding the veteran's PTSD 
claim.

The veteran was not afforded a VA examination regarding her 
claims of cervical and lumbar spine disability.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

In this case, although there is sufficient competent medical 
evidence in file regarding element (1), current disability, 
with respect to all three claimed disabilities, as discussed 
in detail below there is no evidence of in-service disease or 
injury.  Remand for additional medical examination or opinion 
is not necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
her representative presented evidence and testimony at a 
hearing conducted in November 2005 before the undersigned 
VLJ.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  The Board will therefore proceed to a decision on 
the merits as to these three issues.  

1.  Entitlement to service connection for a lumbar spine 
disability.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§  1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

The veteran essentially contends that her back was injured 
when she was allegedly sexually assaulted while in service.  

As is stated above, the record must include (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Board will address each element in 
turn.

With regard to element (1), the record includes December 1998 
x-ray evidence of degenerative changes of L5-S1.  The Board 
finds that element (1) has been satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  

With regard to disease, the Board finds that there is no 
medical evidence, nor does the veteran contend, that the 
currently diagnosed degenerative disc disease in the lower 
spine was diagnosed during service, or that such was 
manifested within the one year presumptive period one year 
after the veteran's discharge from service.  
The veteran's service medical records are pertinently 
negative.  It appears that the lumbar spine arthritis was 
initially diagnosed several decades after service.  

With regard to injury, evidence of an in-service injury, the 
veteran contends that her current lower back condition is as 
a result of physical attacks in service.   

The veteran's claim has evolved over time.  The veteran has 
reported at various times three distinct and separate in-
service injury events which she argues resulted in her back 
disability.  She first claimed a back injury in an October 
1999 statement, asserting that "I was sexually assaulted 
while in [the Navy] . . . following one instance where I was 
raped, my spine was injured and today I am in constant 
pain."  The rape allegedly took place when the veteran was 
participating in training at an "escape and evasion" school 
in Hawaii, and her back was injured during the attack.  In a 
November 1999 statement, the veteran described that during 
"escape and evasion" training, she was subjected to mock 
prisoner of war treatment as part of the training.  She 
stated that she was "put on the Apache Pole, with my feet 
interlocked and I was bent backwards."  The veteran 
described how the interrogator "kept pushing on me" causing 
great pain until her "back and neck seemed to snap."  In 
yet another statement, dated February 2003, the veteran 
contended that she was assaulted and struck on the neck and 
jaw on Christmas morning, 1962.  

The veteran's service medical records  contain no entries 
indicating or even suggesting that a back injury occurred 
during service, nor do they indicate that the veteran 
complained of or was treated during service for back pain.  

The Board finds that the negative service medical records, as 
well as negative medical records for many years after 
service, are more persuasive than the veteran's multiple 
uncorroborated and self-serving accounts, given more than 35 
years after the events supposedly occurred.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  Not only may the veteran's 
memory be dimmed with time, but self-interest may also play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Thus, there is no contemporaneous record which documents the 
alleged attack at the training school or the injury received 
during the "escape and evasion" training school.  The only 
evidence of any in-service attack is the testimony of the 
veteran, and that testimony has changed over time.  Indeed, 
the veteran failed to claim any back injury for more than 35 
years, despite having filed claims for other disabilities in 
1966, 1979, 1991, and 1997.  The Board finds it significant 
that the veteran did not file a claim of entitlement to 
service connection for more than three decades after service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

In addition, there is a variability and inconsistency with 
respect to the veteran's stories.  The veteran's claim began 
with the contention that an alleged rape during "escape and 
evasion" training was the event which injured her back and 
caused her present back condition.  However, she later 
contended that it was the "Apache pole" incident during 
training which precipitated injury and her current condition.  
Still later, she contended that the purported assault on 
Christmas Day 1962 caused her injury.  The descriptions of 
these various assaults appear in the record piecemeal over 
time, and are hardly calculated to inspire confidence in the 
veteran's credibility. 

Social worker J.M. indicates that the veteran kept the facts 
of the events to herself and, after seeing others disclose 
their experiences in public, she decided to disclose her own.  
Although this explanation may be somewhat plausible with 
respect to a sexual assault, it fails to explain the other 
alleged injuries, including the injury allegedly sustained 
during training as well as the Christmas Day assault, neither 
of which according to the veteran had any sexual overtones.  
Indeed, the Board finds it curious that such watershed events 
were not disclosed for 30 years.  The most logical 
explanation is not that the veteran was embarrassed or that 
these events were somehow repressed, but rather that the 
various assaults and injuries were initially imagined by the 
veteran and presented to VA in connection with her claim for 
monetary benefits many years after service, and that the 
actual events themselves did not take place.  

In any event, the contemporaneous service medical records 
include evidence that upon her discharge, the veteran's back 
was normal.  As has been discussed above, the Board finds 
this evidence to be more probative than the veteran's 
inconsistent statements.

The Board notes further that a review of medical records 
reveals that there is no indication of back problems for 
decades after service.  A March 1997 entry states that the 
veteran was "very vague about pain," including back pain, 
which pain was apparently caused by a reaction to an asthma 
medication.  More significantly, a March 10, 1997 medical 
examination record indicates the veteran complained of back 
pain caused by a slip and fall which, according to the 
veteran, occurred immediately prior to June 1995.  On March 
19, 1997, a medical note states that the veteran's "back 
pain has mostly resolved."  In January 1998, Dr. J.C. noted 
that the veteran complained of chest pains, but nothing 
regarding neck pain or back pain was indicated.  In none of 
these record was any in-service injury mentioned by the 
veteran.

In short, the medical records weigh against the veteran's 
claim that an injury, or injuries, during service caused her 
present back condition.  The record as a whole suggest that 
that the veteran has recently fabricated (although perhaps 
not deliberately) stories concerning in-service injuries.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  

After review of the entire record, the Board finds that the 
veteran's statements regarding an in-service injury to her 
back are not credible.  There is no contemporaneous 
corroboration of any such injuries.  It appears that the 
veteran's statements, as well as those of her family members, 
are tailored to support her claim for benefits more so than 
they are to communicate truth.  

This is not to say that the veteran does not sincerely 
believe what she says; to the contrary, the Board has viewed 
her demeanor during the hearing and is impressed that she 
believes the in-service attacks or injuries occurred.  
However, when the record is viewed as a whole, the Board 
finds that the preponderance of evidence shows the veteran's 
back was not injured during service.  The claim fails on that 
basis alone.

With regard to element (3), medical evidence of a nexus 
between an in-service injury or disease and the veteran's 
current condition, there is no competent medical evidence in 
the record indicating that the veteran's lumbar spine 
condition is related to her naval service.  The veteran 
submitted, and the RO obtained, several medical records which 
document the veteran's current back condition.  None or opine 
that the current condition was due to any event occurring 
during service.  

To the extent that the veteran contends that her back 
condition is related in any way to her time on active duty is 
of no probative worth.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran has no such education, training or 
experience and thus her opinion is entitled to no weight of 
probative value.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  As has been discussed above, although the 
veteran appears to contend that he has had back problems 
continually after service, the objective medical evidence 
demonstrates nothing until the late 1990s, over three decades 
after the veteran left military service.  Indeed, the veteran 
did not complain of a back injury when she submitted VA 
compensation claims in 1966, 1979, 1991 or 1997, and she did 
not complain of in-service back injuries or a long history of 
back problems when examined in 1997 and 1998.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

The Board acknowledges the November 2003 statement of the 
veteran's daughter J.D., who states that from the time she 
was 4 years old in 1969, she remembered the veteran as having 
neck and back pain and as "always having her neck 
adjusted."  
A May 2001 statement from B.C., the veteran's former spouse, 
also indicates that the veteran had chronic neck and back 
pain from the time of their marriage in 1979.  The Board 
observes, however, that earlier lay statements, including 
March 1979 statements of the veteran's father M.C. and his 
co-worker P.S., did not indicate that the veteran had any 
back or neck problem.  

The Board finds that the recent recollections of the 
veteran's daughter and ex-wife to have no weight of probative 
value, in light of the evidence against the claim, in 
particular the negative medical records for decades after 
service.  The Board finds it significant that the veteran did 
not complain of back problems to health care providers until 
at least three decades after service.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider a veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition now raised].

Continuity of symptomatology after service is therefore not 
demonstrated.

Hickson element (3) is not met, and the claim as to the 
lumbar spine condition also fails on this basis.  

In summary, for those reasons, after a review of the entire 
record, the Board finds that a preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for a lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.

2.  Entitlement to service connection for a cervical spine 
disability.

Analysis

The Board's analysis of this issue will mirror that employed 
above in connection with the lumbar spine disability.  For 
the sake of economy, certain detailed discussion which 
replicates that provided above will not be repeated. 

With respect to element (1), current disability, the record 
includes August 1998 x-ray evidence of degenerative disk 
disease of the cervical spine.  Element (1) is accordingly 
satisfied.  

Concerning element (2), the veteran's contentions with 
respect to her neck disability are the same as those 
expressed with respect to her low back disability, namely 
that she incurred a cervical spine disability because she was 
injured in a personal assault.

The Board again will address disease and injury in turn.  As 
above, there is no evidence of record, and the veteran does 
not contend, that she had degenerative disc disease of the 
cervical spine during service or within the one year 
presumptive period after her discharge from active duty.  
Arthritis of the cervical spine was initially diagnosed many 
decades after service.  There is, however, one entry dated 
December 25, 1962 which consists, essentially, of a recording 
of the veteran's complaint at two a.m. on Christmas day.  The 
examiner indicted that the veteran's left shoulder and neck 
hurt.  The examiner's impression was "muscle strain".  The 
precise muscle was not identified and no diagnosis was 
provided.  There was no treatment noted, and no follow-up.  
There was no further reference to neck problems, and the 
veteran's separation physical examination was pertinently 
negative.  In short, in-service cervical spine disease is not 
indicated by the evidence of record.
 
With respect to in-service cervical spine injury, the 
evidence, pro and con, mirrors that discussed above with 
respect to the lumbar spine.  Evidence against the claim 
encompasses the veteran's entire medical history.  See Maxon, 
supra.  As with the lumbar spine, there is no record of any 
in-service treatment or complaint at a Naval medical clinic 
or dispensary for any neck injury.  Although the veteran 
contends that a neck injury occurred,  his statements are 
outweighed by decades of negative evidence.  See Forshey.  

The Board observes that there is no medical evidence of a 
neck disorder until more than 30 years after discharge.  
Indeed, an April 1996 examination of the veteran, fully three 
decades after he left service, states that the "[N]eck is 
supple, full active range of motion and nontender."  
Moreover, no claim for a neck disability was made by the 
veteran until November 1999, despite the veteran's other VA 
claims made in 1966, 1979, 1991, 1997 and in October 1999.  
See Shaw, supra.   
  
In short, the Board finds the veteran's allegations of an in-
service neck injury to be lacking in credibility in light of 
the utterly negative medical evidence.  See Madden, supra.  
Hickson element (2) has not been met, and the claim fails on 
that basis alone.

With respect to element (3), medical nexus, there is of 
record no medical opinion which serves to link the veteran's 
current cervical spine disability to her naval service.  As 
explained above, the veteran's own statements to that effect 
are not probative.  See Espiritu, supra. 

With respect to continuity of symptomatology, 38 C.F.R. 
§ 3.303(b), the veteran has stated that her neck pain began 
during service and has continued without abatement since.  
However, there is no competent medical evidence which is 
supportive of the veteran's claim.  See Voerth, supra.  A 
neck disability was initially identified in the medical 
records approximately three and a half decades after the 
veteran left service, and she herself did not bring up the 
mater of a neck problem in multiple claims for VA benefits 
filed from 1966 to 1999.

The veteran's daughter's November 2003 statement indicates 
that from the time she was 4 years old, she observed the 
veteran's neck pain.  The affidavit is inapposite to the 
medical evidence of record.

In short, the Board finds that evidence of chronicity of the 
veteran's neck pain is manifestly insufficient.

Hickson element (3) has not been satisfied, and the claim 
also fails on that basis.

In summary, for the above stated reasons and bases, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim.  Entitlement to service connection for a 
cervical spine disability is not warranted.



3.  Entitlement to service connection for PTSD.

Relevant law and regulations

The law and regulations pertaining to service connection in 
general are stated above and will not be repeated here.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2005);  Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The veteran contends that she was sexually assaulted during 
service, in addition to being abused during training.  She 
contends that these reported events individually or jointly 
caused PTSD.

As noted above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  



Current disability

A review of the medical evidence indicates more than 20 years 
of inconsistent psychological diagnoses.  

Beginning in March 1985, the veteran was diagnosed with 
chronic dysthymic disorder.  A December 1986 VA medical 
examiner noted chronic depression.  In November 1996, a VA 
psychiatrist diagnosed the veteran with major depressive 
disorder, and in April 1997 posited the diagnosis as 
adjustment disorder versus major depressive disorder.  In 
October 1997 the same VA psychiatrist diagnosed the veteran 
with dysthymic disorder.  In January 2001 a psychologist 
writing a report for the Social Security Administration 
diagnosed the veteran with marijuana abuse and continuous 
alcohol abuse.  

It was not until September 2004, almost 20 years after the 
first diagnosis, that the veteran was diagnosed with PTSD.  
In January 2006, a psychiatrist agreed that the veteran's 
symptoms met PTSD criteria, and in a December 2006 report and 
independent medical examiner also agreed, after review of the 
veteran's records, that her symptoms met the criteria for a 
diagnosis PTSD.

Notwithstanding a very recent history of PTSD, the Board 
finds that the medical evidence is at least in equipoise that 
the veteran has PTSD.  Thus, the first element of § 3.304(f) 
has been met.

Nexus

As noted, the record must include medical evidence of a 
causal nexus between PTSD and the claimed in-service 
stressor.  The record contains three psychiatric reports 
which conclude that there is a nexus between the veteran's 
diagnosed PTSD and her reported in-service sexual assault(s).



Stressors

The crucial element as to this issue involves in-service 
stressors.

Preliminarily, the Board notes that the veteran does not 
contend that she served in combat or that the stressors upon 
which she relies are related to combat or POW experiences.  
Thus, the record must contain service records or other 
credible evidence which corroborates the reported stressors.

As was alluded to in the Board's VCAA discussion, pursuant to 
Patton the RO obtained the veteran's service personnel 
records.  A review of the veteran's contemporaneous personnel 
and service medical records do not indicate any report made 
by the veteran that she was sexually assaulted or threatened 
with sexual assault.  The only contemporaneous evidence of an 
attack of any kind is the entry of December 25, 1962 in which 
the veteran told the examiner that she had been attacked by 
an unknown assailant; sexual assault was not mentioned.  
Moreover, there is no indication of psychic trauma in 
service; the veteran responded "no" to questions concerning 
nervous trouble, depression and the like in her May 1963 
report of medical history. 

A review of the veteran's reports over time is instructive.  
Medical records indicate the veteran first sought 
psychological counseling at about the time a gender change 
was being seriously considered.  This time period is further 
complicated by the two divorces - one including children - 
that the veteran experienced.  Prior to 1986, the working 
diagnosis of the veteran's psychological condition was 
depression.  In 1986, the diagnosis was dysthymic disorder, 
and until 1996, the diagnoses were either depression or 
dysthymic disorder or a combination of both.  The veteran's 
military service was evidently not considered at that time.

The first note regarding the veteran's contention of sexual 
abuse during service was made by J.M., a social worker, in 
December 1996.  In January 1997, J.M. noted that the veteran 
was the victim of a "gang" rape, but related no details of 
the event.  In May 1998, J.M. first described the veteran's 
condition as PTSD.  Complete details of the alleged rape were 
first stated by the veteran in a November 1999 statement 
submitted in support of her claim for PTSD.  Other details 
and other contentions of sexual abuse were revealed piecemeal 
subsequent to the November 1999 statement.

As corroborative evidence for the stressor events, the 
veteran has submitted the November 2005 statement of J.J., a 
veteran who went through AR "A" school training at the 
Naval Aviation Technical Training Command in Memphis, 
Tennessee at the same time the veteran was there, and who was 
stationed with the veteran in VP-6 squadron in Japan.  
Essentially, J.J. related that he went on liberty with the 
veteran quite frequently, and that he observed a change in 
the veteran when the veteran returned to Japan after 
attending "escape and evasion" training in Hawaii in 1961.  
Specifically, J.J. said that the veteran "became a loner and 
it wasn't too long before he quit flying."  Further, J.J. 
observed that the veteran began drinking more than she had 
before.  

J.J. also stated that he could not remember particulars 
because he was trying to recall events that had occurred many 
years ago, but he remembered that the "escape and evasion" 
training was "no fun" and that training personnel did 
things beyond what he considered they were "authorized" to 
do.  He did not offer any specifics regarding what the 
training personnel did.

J.J.'s statement is the only evidence offered as 
corroboration of the veteran's alleged stressor event, the 
alleged rape during escape and evasion training.  
Its relevance is limited to J.J.'s observation that he 
noticed a change in the veteran's behavior after the training 
in that the veteran appeared to drink more and she became 
more isolated from her shipmates.  After review of the entire 
record, the Board finds that J.J.'s statement is not 
congruent with contemporaneous evidence regarding the 
veteran's behavior.  In contrast to J.J. purported 
observations, the veteran's performance evaluations show the 
veteran performed to a high standard throughout her naval 
career, receiving marks of 3.6-to-3.8-to-4.0 in all rating 
categories, even during the period when she was an Airman and 
a junior petty officer.  In addition, the records show that 
she was recommended for consideration for officer training 
programs.  Comments in the evaluations include that the 
veteran was "a proud and happy sailor;" and in a November 
1962 evaluation, "his sense of humor and pleasant 
disposition makes him well liked by everyone in the 
division."  The Board places greater weight on the 
contemporaneous records than it does on the 43 year-old 
recollections of J.J.  See Curry, supra, at 68.

The Board is also aware of the statements of Dr. R.A., B.C. 
and P.S., and of the veteran's contention that their findings 
corroborate the stressor.  Specifically, Dr. B.C., a 
psychologist, stated in her September2004 examination report 
that she believed the veteran was in fact raped based on the 
anxiety it continues to cause the veteran and because the 
veteran's service records, which she contends she reviewed, 
show that it happened.  Dr. P.S., a psychiatrist, indicated 
in his January 2006 report that he couldn't comment about 
what the veteran's service records show, but that the 
veteran's story had been consistent for six years, therefore 
the attacks occurred.  Finally, Dr. R.A., a psychiatrist, 
reviewed the veteran's claims file and concluded that it 
indicated the veteran's alleged rape did occur.

This evidence is not persuasive for several reasons.  First, 
it is the duty of the Board, not a health care provider, to 
determine credibility of evidence and to determine its 
relevance under the law.  The Court has held that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96(1996), aff'd, 124 F.3d 228 
(Fed.Cir. 1997); Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  

As demonstrated above, the Board finds that the contemporary 
records weigh against a finding that the alleged attacks 
occurred.  The Board cannot understand how Dr. B.C. could 
have concluded from the veteran's service records that he was 
raped; the service records demonstrate no such thing.  The 
examiners' opinions necessarily accept the veracity of the 
veteran as to what events occurred in service.  As discussed 
in the previous section, the Board believes the veteran lacks 
credibility and that her statements are not probative.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].   

Dr. B.C. related that after "the rape," the veteran's trust 
in "those around her deteriorated as did her work 
performance and motivation."  She stated that the veteran 
subsequently requested an "early out" because of the sexual 
trauma.  
On page 6 of the report, Dr. B.C. indicated that the 
veteran's military performance records, "which I reviewed, 
show a sharp decrease in her performance ratings following 
the assault."  

In fact, the contemporaneous records show that the veteran's 
work performance was sustained at a very high level 
throughout her time on active duty.  Moreover, the record 
contains nothing indicating the veteran sought an early 
release from active duty.  Thus, the record evidence does not 
support Dr. B.C.'s findings or conclusions.

In contrast to Dr. B.C., Dr. R.A. acknowledged that the "in-
service records indicate that the alleged trauma did not 
affect his overall function while in service." Dr. R.A. 
postulated that:

Highly functioning patients involved in traumatic 
experiences like [the veteran] had usually try 
their best not to focus on the trauma to divert 
their attention as part of their coping mechanism.  
In addition, the military environment did not allow 
[the veteran's] traumatic experience to affect his 
performance.  He wanted to show, in spite of what 
happened, that he can overcome this challenge and 
pushed himself more to show that he is not damaged 
totally or not a "loser."  However, once he got 
out of service and he had time to think about his 
experiences, his symptoms manifested as they did 
and as shown by treatment records.

Dr. R.A.'s position is, in stark contrast to Patton, that VA 
must divine a relationship between PTSD and a military 
service record which shows continued excellence rather than 
degradation of performance.  This is contrary to the Court's 
jurisprudence, and the Board does not accept the theory that 
outstanding performance in service may be a sign of psychic 
trauma..

With respect to the second part of Dr. R.A.'s theory, that 
once the veteran got out of service his symptoms manifested, 
this is simply not supported by the competent medical 
evidence of record.  The veteran's psychiatric symptoms 
initially manifested over two decades after service, and PTSD 
was initially diagnosed two decades after that.

For these reasons, the Board finds that Dr. R.A.'s opinion is 
of no probative value regarding the existence of a stressor.

Dr. P.S., a psychiatrist, reported in her January 2006 
examination report that the veteran's "story of her rape has 
been recorded in most of her medical record over the past six 
years and appears consistent."  However, the Board has 
thoroughly examined the entire record and, as demonstrated 
above, the veteran's "story" did not appear until many 
years after service and in fact evolved over a period of 
several years.

The Board notes that S.A., a volunteer advocate who works 
with women who have been sexually assaulted during military 
service, testified at the November 2005 hearing that women 
are often misdiagnosed during service.  The reason for this 
is often because women are not forthcoming about the sexual 
assault, so the diagnosis is not based on all the facts 
relevant to the diagnosis.  See hearing transcript, page 24.  

Setting side the fact that the veteran was not a woman in 
service, the Board has no reason to doubt that some service 
members may not be forthcoming to military examiners about 
sensitive matters.  However, this begs the question as to 
whether the veteran himself refrained from disclosing 
information concerning alleged rape(s).  S.A.'s testimony was 
general in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  The Board 
finds that S.A.'s testimony is of no probative value 
regarding the crucial matter of in-service stressors.

In short, although acknowledging the statements of various 
health care providers who find the veteran's stressor reports 
to be believable and/or supported by other evidence in the 
file, for reasons expressed above the Board finds that boiled 
down to its essence the reports of in-service stressors, 
specifically sexual trauma, emanate from the veteran himself.  
With respect to the Christmas Day assault which was reported 
by the veteran at the time, this, too, comes directly  from 
the veteran and it has not been corroborated.

Based on this record, the Board finds that the veteran's 
statements regarding stressors are not sufficiently 
corroborated by the credible evidence of record.  
The claim thus fails on the basis that there are no confirmed 
stressors.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for PTSD is denied.


REMAND

4.  Entitlement to service connection for bilateral hearing 
loss.

The veteran contends that while serving as a radioman aboard 
Navy submarine-surveillance aircraft, she would listen to 
Morse Code and other radio broadcasts through earphones.  The 
noise of that activity, she argues, has caused her hearing 
loss.  The veteran also has contended that she frequently 
worked around aircraft without hearing protection, and the 
noise exposure during service caused her hearing loss.

Reasons for remand

As above, in order for a veteran to prevail on an issue of 
service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  

With regard to element (1), the veteran was examined in June 
2000 by a VA audiologist who concluded the veteran had 
bilateral mild-moderate hearing loss with good speech 
recognition.  The results of the June 2000 audiogram indicate 
the following decibel losses:

Hertz (Hz)	1000	2000	3000	4000

Right		25	40	50	55	

Left		15	40	55	55

Under 38 C.F.R. § 3.385, the veteran appears to suffer from 
bilateral hearing loss.  Accordingly, Hickson element (1) has 
arguably been satisfied.  The Board further notes, however, 
that the June 2000 examination is more seven years old.  An 
audiology examination which adequately describes the 
veteran's current condition is in order.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

With regard to element (2), the veteran's contention has been 
substantiated by the record evidence indicating her naval 
occupation rating, her assignment to a submarine surveillance 
squadron, and flight records indicating she flew as a crew 
member on numerous surveillance flights.  This evidence 
arguably satisfies element (2).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2003), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and service-connected injury or disease), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion. There is of record no 
evidence that concerns Hickson element (3), medical nexus. 

Thus, in accordance with Green v. Derwinski, supra, and 
Charles v. Principi, supra, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1. VBA should schedule the veteran for an 
audiological examination to determine the 
current existence of any hearing loss. The 
claims file should be made available to and 
reviewed by the examiner in connection with the 
scheduled examination. The examiner is asked to 
provide results in a numeric format for each of 
the following frequencies: 1000, 2000, 3000 and 
4000 Hertz. The examiner is also asked to 
provide an average of the above frequencies for 
each ear, and to provide speech recognition 
scores for each ear using the Maryland CNC 
Test.

If the examiner determines that a hearing loss 
exists, the examiner should express an opinion 
as to whether as likely as not that the 
veteran's hearing loss is related to her 
reported exposure to noise in service.  The 
report of the examination should be associated 
with the veteran's claims folder.

2. Thereafter, VBA should readjudicate the 
issue of the veteran's entitlement to service 
connection for bilateral hearing loss. 
If the benefit sought on appeal is denied, the 
veteran and her representative should be 
provided with a supplemental statement of the 
case and be afforded reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


